        Case 2:20-cv-03412-MMB Document 8-12 Filed 08/28/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF PENNSYLVANIA


DELAWARE RIVERKEEPER
NETWORK, and the DELAWARE
RIVERKEEPER, MAYA VAN ROSSUM,

                   Plaintiffs,                     No. 2:20-cv-3412-MMB
       v.

UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY, and ANDREW
R. WHEELER, in his official capacity as
Administrator of the United States
Environmental Protection Agency,

                   Defendants.




                                                  ORDER

       AND NOW, this ______ day of _____________________, 2020, upon consideration of

the Motion to Intervene of the States of Louisiana et al (the “Motion”) filed herein, the Court having

considered the Motion, the Memorandum of Law in support thereof, any opposition thereto, and

any oral argument thereon, it is hereby ORDERED that the Motion is GRANTED.

       It is further ORDERED, that the States of Louisiana, Montana, Arkansas, Mississippi,

Missouri, Texas, West Virginia, and Wyoming (collectively, the “State Intervenors”) are each

permitted to intervene as a defendant in the above-captioned proceeding as a matter of right.

       It is further ORDERED that State Intervenors’ Answer to the Complaint, attached to the

Motion, is deemed timely filed as of the date of this Order.



                                                           BY THE COURT:



                                                           ___________________________
